DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/05/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-11, & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costes (US Patent Application Publication # 2016/0278200).
Regarding Claim 1, Costes discloses a component carrier, comprising: 
a carrier body (i.e. printed circuit 2) formed of a plurality of electrically conductive layer structures (i.e. electrically conductive elements 6) and/or electrically insulating layer structures (i.e. insulating substrate portions 8); 
a metal surface structure (i.e. surface of electronic component 40/electronic components 60/hot electronic component 74/magnetic circuit 50 or bottom electrically conductive element 6 as shown in Fig. 16 in which electronic components can be embedded or affixed) coupled to the layer structures; and 
a metal body (i.e. thermal drain 38/76 or shell 64) directly on the metal surface structure formed by additive manufacturing,
a component (i.e. electronic component 40/electronic components 60/hot electronic component 74/magnetic circuit 50) mounted on and/or embedded in the carrier body,
wherein the metal surface structure is formed by a metal surface of the component, 
wherein the metal surface of the component is at least one of a thermally conductive casing and a contact area of the component, 
wherein the metal surface of the component is accessible from the environment, 
wherein the metal body is directly formed by additive manufacturing on the metal surface of the component (Fig. 1-5, 7-16; Abstract; Paragraph 0004, 0022, 0036-0095). Costes describes various configurations that meet the limitations of the claim. For example, in the embodiment described in Paragraphs 0087-0094, a printed circuit 2 and a shell 64 of a casing of an electronic device are manufactured together using additive manufacturing in order to thermally connect them and dissipate the heat generated by embedded or affixed components. This allows for ease of manufacturing and the possibility of producing a multitude of different configurations which can improve cooling while providing a compact structure. The metal surface structure as mapped to Costes is necessarily accessible from the environment so that shell 64 can be formed by additive manufacturing.
Claim 10 contains the limitations of claim 1 (the method of manufacturing the component carrier) and is analyzed as such with respect to that claim. 

Regarding Claim 2, Costes discloses that the metal body is arranged directly on the metal surface structure without material in between (Fig. 1-5, 7-16; Abstract; Paragraph 0004, 0022, 0036-0095).

Regarding Claim 3, Costes discloses that  the metal body comprises a material selected of at least one of the group consisting of copper, aluminum, silver, nickel, bronze, gold, titanium, tantalum, wolfram, molybdenum and steel (Fig. 1-5, 7-16; Abstract; Paragraph 0004, 0022, 0036-0095). Costes mentions using copper as the conductive material and that the thermal drain is a metal layer created by additive manufacturing.

Regarding Claim 7, Costes discloses that wherein the component is thermally coupled via the metal surface structure to the metal body, 
wherein the component is attached to a carrier body surface of the carrier body, 
wherein the metal surface structure is formed between the carrier body surface and the component for providing a thermal connection, 
wherein the carrier body surface comprises a receiving recess within which the component is arranged (Fig. 1-5, 7-16; Abstract; Paragraph 0004, 0022, 0036-0095).

Regarding Claim 8, Costes discloses that the component (i.e. electronic component 40/electronic components 60/hot electronic component 74/magnetic circuit 50) is thermally coupled via the metal surface structure to the metal body, 
wherein the carrier body comprises an internal receiving cavity into which the component is embedded, 
wherein at least one of the plurality of electrically conductive layer structures and/or electrically insulating layer structures is arranged between a surface of the metal body and the receiving cavity, 
wherein at least one channel is formed in the at least one of the plurality of electrically conductive layer structures and/or electrically insulating layer structures between the receiving cavity and the surface of the metal body arranged on a surface of the carrier body, 
wherein the at least one channel is filled with at least a part of the metal surface structure, 
wherein the component is selected from a group consisting of an electronic component (i.e. electronic components 60), an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a The components in Costes can be resistors, capacitors, magnetic circuits, or magnetic coils, for example. Costes also discloses that the conductive material of the conductive layers can be copper.

Regarding Claim 9, Costes discloses that the at least one electrically insulating layer structure (i.e. insulating substrate portions 8) comprises at least one of the group consisting of resin, reinforced or non- reinforced resin, epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluoroethylene, a ceramic, and a metal oxide, 
wherein the component carrier is shaped as a plate (Paragraph 0063, 0067, 0082, 0085, 0088; Fig. 8-9), 
wherein the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate, 
wherein the component carrier is configured as a laminate-type component carrier (Fig. 1-5, 7-16; Abstract; Paragraph 0004, 0022, 0036-0095). Costes discloses the use of resin and insulating ceramics as insulating materials. The figures show a multilayer laminate structure with alternating layers. 

Regarding Claim 11, Costes discloses that the additive manufacturing comprises: 
applying a printing material to an application device, 
melting the printing material in the application device, 
applying the melted printing material on the metal surface structure for forming at least one layer of the metal body (Fig. 1-5, 7-16; Abstract; Paragraph 0004, 0022, 0036-0095). Costes describes a manufacturing process using an additive manufacturing system 20 comprised of at least two additive manufacturing machines 22 & 24 as described at least in Paragraphs 0041, 0054-0058, 0060, 0080, 0084 and Fig. 6.

Regarding Claim 17, Costes discloses a component carrier, comprising: 
a carrier body (i.e. printed circuit 2) formed of a plurality of electrically conductive layer structures (i.e. electrically conductive elements 6) and/or electrically insulating layer structures (i.e. insulating substrate portions 8); 
a metal surface structure (i.e. surface of electronic component 40/electronic components 60/hot electronic component 74/magnetic circuit 50 or bottom electrically conductive element 6 as shown in Fig. 16 in which electronic components can be embedded or affixed) coupled to the layer structures; and 

wherein the component (i.e. electronic component 40/electronic components 60/hot electronic component 74/magnetic circuit 50) is embedded in the carrier body and thermally coupled via the metal surface structure to the metal body, 
wherein the carrier body comprises an internal receiving cavity into which the component is embedded, U.S. Application No.: 16/152,659 Attorney Docket No.: 04017.0186U1 (A 4388 US) Page 8 of 20 
wherein at least one of the plurality of electrically conductive layer structures and/or electrically insulating layer structures is arranged between a surface of the metal body and the receiving cavity, 
wherein at least one channel is formed in the at least one of the plurality of electrically conductive layer structures and/or electrically insulating layer structures between the receiving cavity and the surface of the metal body arranged on a surface of the carrier body, 
wherein the at least one channel is filled with at least a part of the metal surface structure (Fig. 1-5, 7-16; Abstract; Paragraph 0004, 0022, 0036-0095). Costes describes various configurations that meet the limitations of the claim. For example, in the embodiment described in Paragraphs 0087-0094, a printed circuit 2 and a shell 64 of a casing of an electronic device are manufactured together using additive manufacturing in order to thermally connect them and dissipate the heat generated by embedded or affixed components. This allows for ease of manufacturing and the possibility of producing a multitude of different configurations which can improve cooling while providing a compact structure. Electronic components 60 are embedded inside “cavities” in the conductive elements 6 of printed circuit 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Costes (US Patent Application Publication # 2016/0278200) in view of Shinar et al. (US Patent Application Publication # 2015/0201500) or, as an alternative, in further view of Berschauer et al. (German Patent Application # DE102014201121).
Regarding Claim 4, Costes does not explicitly disclose that the metal body comprises cooling fins, wherein the cooling fins comprise a fractal geometry. 

Costes discloses a heat dissipating device 42, but does not explicitly describe its structure and/or shape. It is fair to infer that the heat dissipating device is a heat sink which facilitates cooling of the apparatus. Heat sinks are known in the art to comprise cooling fins. Shinar teaches that it is well known in the art to use a 3D-Printing Additive process to manufacture a heat sink for a printed circuit board. A heat sink would inherently comprise cooling fins. It would have been obvious to one skilled in the art to provide a heat sink with cooling fins as the heat dissipating device in Costes, as taught by Shinar, in order to facilitate cooling of the apparatus. Alternatively, Berschauer teaches a 3D-printed cooling element/heat sink 38 created by additive manufacturing which shows a structure with cooling fins as seen in Fig. 2 and described in Paragraphs 0003, 0042, & 0043. It would have also been obvious to one skilled in the art to use such a structure in Costes, as taught by Berschauer since the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)










Claims 5 & 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Costes (US Patent Application Publication # 2016/0278200) in view of Shinar et al. (US Patent Application Publication # 2015/0201500).
Regarding Claim 5, Costes does not explicitly disclose that the metal body is a heat removal body arranged for forced water flow, 
wherein the metal body functioning as a heat pipe comprises a tube extending at least partially along the metal surface structure, 
wherein the tube surrounds at least partially a heat generating component. 
Shinar teaches that the metal body is a heat removal body arranged for forced water flow (i.e. liquid-based cooling tube), 
wherein the metal body functioning as a heat pipe comprises a tube extending at least partially along the metal surface structure, 
wherein the tube surrounds at least partially a heat generating component (Paragraph 0054, 0145).
Costes discloses a heat dissipating device 42, but does not explicitly describe its structure and/or shape. It is fair to infer that the heat dissipating device is a heat sink which facilitates cooling of the apparatus. Heat sinks are known in the art to comprise cooling fins. Shinar teaches that it is well known in the art to use a 3D-Printing Additive process to manufacture a liquid cooling tube for a printed circuit. It would have been obvious to one skilled in the art to provide a liquid cooling tube as the heat dissipating device in Costes, as taught by Shinar, in order to facilitate cooling of the apparatus. The court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding Claim 12, Costes does not explicitly disclose that the additive manufacturing comprises: 
applying a printing material on the metal surface structure, 
consolidating the applied printing material for forming at least one layer of the metal body, 
wherein the at least one layer of the metal body is formed by at least one of the group consisting of selective laser melting, selective laser sintering, and electron beam melting, 
wherein before consolidating the printing material, the printing material is melted by a thermal treatment device, 
wherein the printing material is applied by a material delivery nozzle.  
Shinar teaches that the additive manufacturing comprises: 
applying a printing material on the metal surface structure, 
consolidating the applied printing material for forming at least one layer of the metal body, 
wherein the at least one layer of the metal body is formed by at least one of the group consisting of selective laser melting, selective laser sintering, and electron beam melting, 

wherein the printing material is applied by a material delivery nozzle (Fig. 1A-1F, 2-4; Paragraphs 0001-0044, 0075-0081; 0145-0148, 0151-0155 0207, 0256, 0271-0273). 
 Although Costes does not describe the additive manufacturing system in detail, Shinar provides a detailed example of an additive manufacturing/3D-printing system which includes nozzles to deliver the materials, lasers for curing/melting/sintering, electron beam melting, etc. It would have been obvious to one skilled in the art that the additive manufacturing system of Costes would have a similar configuration/structure as the one described in Shinar, in order to facilitate the manufacturing process while providing multiple options within said process.

Regarding Claim 13, Costes does not explicitly disclose moving the material delivery nozzle for forming a further layer of the metal body.  
Shinar teaches moving the material delivery nozzle for forming a further layer of the metal body (Paragraph 0144, 0266).  
Although Costes does not describe the additive manufacturing system in detail, Shinar provides a detailed example of an additive manufacturing/3D-printing system which includes nozzles to deliver the materials, lasers for curing/melting/sintering, electron beam melting, etc. It would have been obvious to one skilled in the art that the additive manufacturing system of Costes would have a similar configuration/structure as the one described in Shinar, including moving the material delivery nozzle, in order to facilitate the manufacturing process while providing multiple options within said process.

Regarding Claim 14, Costes does not explicitly disclose that before the printing material is applied on the metal surface, the carrier body is moved into a material bed consisting of the printing material, 
wherein the method further comprises moving the carrier body for forming a further layer of the metal body.  
Shinar teaches that before the printing material is applied on the metal surface, the carrier body is moved into a material bed consisting of the printing material, 
wherein the method further comprises moving the carrier body for forming a further layer of the metal body (Fig. 1A-1F, 2-4; Paragraphs 0001-0044, 0075-0081; 0145-0148, 0151-0155 0207, 0256, 0258, 0271-0273).
Although Costes does not describe the additive manufacturing system in detail, Shinar provides a detailed example of an additive manufacturing/3D-printing system which includes nozzles to deliver the materials, lasers for curing/melting/sintering, electron beam melting, etc. It would have been obvious to one skilled in the art that the additive manufacturing system of Costes would have a similar configuration/structure as the one described in Shinar, including moving the carrier body, in order to facilitate the manufacturing process while providing multiple options within said process. 

Regarding Claim 15, Costes does not explicitly disclose that the carrier body is arranged in a container, 
wherein the additive manufacturing comprises 
 	providing a solidifiable fluid material in the container, 
 	solidifying, by a treatment device, the fluid material on the metal surface for forming at least one layer of the metal body, 
wherein the fluid material is a photosensitive material, 
wherein the method further comprises: 
moving the carrier body for forming a further layer of the metal body.
Shinar teaches that the carrier body is arranged in a container, 
wherein the additive manufacturing comprises 
 	providing a solidifiable fluid material in the container, 
 	solidifying, by a treatment device, the fluid material on the metal surface for forming at least one layer of the metal body, 
wherein the fluid material is a photosensitive material, 
wherein the method further comprises: 
moving the carrier body for forming a further layer of the metal body (Fig. 1A-1F, 2-4; Paragraphs 0001-0044, 0075-0081; 0145-0148, 0151-0155 0207, 0256-0258, 0271-0273).
Although Costes does not describe the additive manufacturing system in detail, Shinar provides a detailed example of an additive manufacturing/3D-printing system which includes nozzles to deliver the materials, lasers for curing/melting/sintering, electron beam melting, etc. It would have been obvious to one skilled in the art that the additive manufacturing system of Costes would have a similar configuration/structure as the one described in Shinar, including the steps described in the claim, in order to facilitate the manufacturing process while providing multiple options within said process. 











Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Costes (US Patent Application Publication # 2016/0278200) in view of Wilcoxon et al. (US Patent Application Publication # 2010/0065256).
Regarding Claim 6, Costes discloses that wherein the metal surface structure (i.e. surface of electronic component 40/electronic components 60/hot electronic component 74/magnetic circuit 50 or bottom electrically conductive element 6 as shown in Fig. 16 in which electronic components can be embedded or affixed) or the metal body (i.e. thermal drain 38/76 or shell 64) forms an electrical contact element selected from the group consisting of a contact pad, a contact line or a plated area, 
wherein the metal body is formed within a of the carrier body, such that the metal body and the metal surface structure form an electrical and/or thermal contact structure,
 wherein the carrier body comprises a through hole (i.e. such as hole 17 or holes 78) between a first body surface and a second body surface of the carrier body, 

a first surface of the metal surface structure is accessible for an electronic component, and 
a second surface of the metal surface structure opposite to the first surface is in contact with the metal body (Fig. 1-5, 7-16; Abstract; Paragraph 0004, 0022, 0036-0095). Costes repeats throughout the disclosure that a thermal drain is made in a hole extending through the printed circuit in a thickness direction. The disclosure also provides for buried vias for electrical and/or thermal connection.
Costes does not explicitly disclose that the metal body comprises at least one locally roughened surface which has a higher roughness than other surfaces of the metal body for providing a heat exchange with a cooling medium or enhanced irradiation.
Wilcoxon teaches that the metal body comprises at least one locally roughened surface which has a higher roughness than other surfaces of the metal body for providing a heat exchange with a cooling medium or enhanced irradiation (Fig. 1A & 1B; Abstract; Paragraph 0059).
Wilcoxon teaches that it is well known in the art of circuit board heat sinks to selectively roughen surfaces in order to enhance the heat transfer between parts. It would have been obvious to one skilled in the art to provide such selective roughening in Costes, as taught by Wilcoxon, in order to enhance the heat transfer between parts.
Response to Arguments


Applicant's arguments filed 3/05/2021 have been fully considered but they are not persuasive. In light of the new limitations added in the current amendment, the Applicant argues that Costes fails to disclose, teach or suggest that a "metal surface of component is at least one of a thermally conductive casing and a contact area of the component" and "the metal body is directly formed by additive manufacturing on the metal surface of the component". The Examiner respectfully disagrees and has addressed the new limitations in the rejection above. Regarding the previously presented rejection under 35 U.S.C. § 112(a) for failing to comply with the written description requirement, since the claims no longer include the conflicting limitation, said rejection has been withdrawn.

Conclusion




















Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847  

/William H. Mayo III/Primary Examiner, Art Unit 2847